DETAILED ACTION
This Office Action is in response to the amendment filed on 1/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 1/13/2021, responding to the Office Action mailed on 9/21/2020, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 5, 8 - 12, 14 - 15, 21 - 22, 24, and 26 - 30. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 - 11, 21 - 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2015/0021696 A1) in view of Jensen et al. (US 2013/0288438 A1).

With regard to claim 10, Sung discloses a method comprising: 
etching a portion of a semiconductor fin 20 on a side of a gate stack 22/34 to form a recess 36 (Fig. 3); 
epitaxially growing a first silicon germanium layer 38, wherein the first silicon germanium layer is grown starting from the recess, and the first silicon germanium layer has a first germanium percentage (Sung 0017, Fig. 5); 
epitaxially growing a second silicon germanium layer 42 over the first silicon germanium 43 between the first silicon germanium layer and the second silicon germanium layer has a basin shape in a cross-sectional view of the first silicon germanium layer and the second silicon germanium layer (Sung 0018, Fig. 6);
performing an anneal (0008);
forming a silicide layer 52 over and contacting the second silicon germanium layer (Fig. 10).  
Sung fails to show during the anneal, the second silicon germanium layer is molten.
Jensen discloses performing a melt anneal on a semiconductor region 510A/510B, during the anneal, a second silicon germanium layer 510B is molten, and a first silicon germanium layer 510A remains as a solid, wherein a second interface between a molten portion of the second silicon germanium layer and the solid has the basin shape. (Jensen 0035, Figs. 5C - 5E).
Jensen teaches that melt anneal processes are known in the art for increasing the activation of dopants (Jensen 0002).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Jensen’s teachings with the invention of Sung to increase the activation of dopants in the anneal region
With regard to claim 11, Jensen discloses the anneal comprises a laser anneal (Jensen abstract).  
With regard to claim 21, Sung discloses method comprising: 
forming a gate stack 22 over a semiconductor region 20 (Fig. 3); 
forming a source/drain region 38/42
forming a silicide layer 52 over and contacting the source/drain region (Fig. 10).  
Sung fails to show amorphizing a portion of the source/drain regions and melting a top portion of the source/drain region, wherein a bottom portion of the source/drain region remains to be solid.
Jensen discloses amorphizing a portion of the source/drain regions to form an amorphous region 510B, melting a top portion 510B of a source/drain region, wherein a bottom portion 510A of the source/drain region remains to be solid wherein the top portion of the source/drain region molten by the melting comprises the amorphous region 510B and an additional portion of the source/drain region 510A directly underlying the amorphous region (see the comments stated above in paragraphs 6 - 8, with respect to claim 10, which is considered repeated here).
With regard to claim 22, Sung and Jensen disclose the top portion of the source/drain region 42 molten by the melting has a higher germanium concentration than the bottom portion 38 (sung 0017 - 0018 and Jensen 0035).  
With regard to claim 24, Sung and Jensen disclose during the melting, the bottom portion of the source/drain region 510A (Sung 38) remains as the solid has lower germanium percentage than the top portion of the source/drain region 510C (Sung 42) as a solid (Sung 0018, Fig. 6 and Jensen0035, Fig. 5E).  
With regard to claim 27, Jensen discloses the first interface and the second interface (dash line) are at substantially a same position (Jensen Figs. 5C - 5D).  
With regard to claim 30, Jensen discloses as a result of the anneal, substantially an entirety of the second silicon germanium layer 510B is molten, and substantially an entirety of the first silicon germanium layer 510A is not molten (Jensen 0035, Fig. 5C).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sung and Jensen, further in view of Adusumilli et al. (US 2018/0261598 A1).
With regard to claim 12, Sung and Jensen fail to show the anneal has a duration in a range between about 10 nanoseconds and about 1 microsecond.  
Adusumilli discloses an anneal having a duration in a range between about 10 nanoseconds and about 1 microsecond (Adusumilli 0050).
Adusumilli teaches that the annealing duration and temperature are adjustable for re-crystalizing amorphous areas while preventing negative effects on the device (Adusumilli 0044, 0049 - 0050).
Therefore, the anneal duration range will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such duration range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the duration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use claimed duration in the devices of Sung, Jensen, and Adusumilli.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed single insulating layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must quantitatively show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 14 - 15, 26, and 28 - 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1, 4 - 5, 9 - 10, 21, 24, and new claims 26 - 30 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
February 8, 2021